

116 HR 7425 IH: Direct Interstate Retail Exemption for Certain Transactions Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7425IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Johnson of South Dakota (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Meat Inspection Act and the Poultry Products Inspection Act to allow for the interstate internet sales of certain State-inspected meat, and for other purposes.1.Short titleThis Act may be cited as the Direct Interstate Retail Exemption for Certain Transactions Act or the DIRECT Act. 2.Interstate internet sales of certain State-inspected meat allowed(a)In generalSection 301(c)(2) of the Federal Meat Inspection Act (21 U.S.C. 661(c)(2)) is amended, by inserting after the first sentence, the following: For the purposes of this subparagraph, any retail store, restaurant, or similar retail-type establishment may sell over the internet and ship by carrier in commerce (other than for export to a foreign country) any State-inspected meat or meat food product, provided the meat or meat food product so inspected is shipped directly to household consumers and in normal retail quantities..(b)Conforming amendmentsSection 301 of the Federal Meat Inspection Act (21 U.S.C. 661) is amended—(1)in subsection (a)(1), by inserting before the period at the end the following: or for distribution pursuant to the second sentence of paragraph (c)(2); and (2)in subsection (c)(2), in the first sentence, by inserting or by after conducted at.3.Interstate internet sales of certain State-inspected poultry allowed(a)In generalSection 5(c)(2) of the Poultry Products Inspection Act (21 U.S.C. 454(c)(2)) is amended, by inserting after the first sentence, the following: For the purposes of this subparagraph, any retail store, restaurant, or similar retail-type establishment may sell over the internet and ship by carrier in commerce (other than for export to a foreign country) any State-inspected poultry product, provided the poultry product so inspected is shipped directly to household consumers and in normal retail quantities..(b)Conforming amendmentsSection 5 of the Poultry Products Inspection Act (21 U.S.C. 454) is amended—(1)in subsection (a)(1), by inserting before the period at the end the following: or for distribution pursuant to the second sentence of paragraph (c)(2); and (2)in subsection (c)(2), in the first sentence, by inserting or by after conducted at.